Citation Nr: 0202049	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  97-34 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable evaluation for the postoperative 
residuals of a soft tissue mass at the lateral aspect of the 
right elbow.


ATTORNEY FOR THE BOARD

R. Giannecchini, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to May 
1990 and from September 1990 to August 1991.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal of an 
April 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.



REMAND

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Act and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The Board notes that degenerative changes of the right elbow 
were found on an MRI by VA in May 1997, but the etiology of 
the degenerative changes was not noted in the May 1997 report 
or addressed in the report of a January 2000 VA examination.  
Moreover, the January 2000 VA examination disclosed bulging 
of the skin beneath the service-connected scarring, which the 
examiner stated was consistent with muscle herniation.  
However, the examiner primarily focused on the service-
connected scarring and failed to adequately address any 
functional impairment associated with the muscle herniation.  

The Board also notes that in a statement submitted after the 
claims folder was forwarded to the Board, the veteran 
identified additional treatment records he considers to be 
pertinent to his claim.

Finally, the Board notes that in December 1997 the veteran 
submitted a notice of disagreement with an October 1997 
rating decision denying service connection for degenerative 
joint disease of the right elbow.  The RO has not provided 
the veteran with a statement of the case in response to this 
notice of disagreement.  Because the notice of disagreement 
placed the issue in appellate status, the matter must be 
remanded for the RO to issue a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In light of these circumstances, the case is REMANDED to the 
RO for the following:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all health care providers 
who have treated or evaluated him for any 
right elbow problems in recent years.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
those treatment records identified by the 
veteran that have not been secured 
previously.  The records requested should 
include those identified in the veteran's 
January 2002 statement.  

2.  If the RO is unable to obtain a copy 
of any records identified by the veteran, 
it should so inform the veteran and 
request him to submit a copy of such 
records.

3.  When the above development has been 
completed, the RO should arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the nature and extent of all currently 
present postoperative residuals of a soft 
tissue mass at the lateral aspect of the 
veteran's right elbow, and the etiology 
of the degenerative changes of the 
veteran's right elbow.  The claims folder 
must be made available to and reviewed by 
the examiner.  

All indicated studies, including 
X-rays and range of motion studies 
in degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

The examiner should also identify 
any pain, tenderness and ulceration 
associated with the service-
connected scarring.  To the extent 
possible, the examiner should 
distinguish the manifestations of 
the service-connected disability 
from those of any non service-
connected disorder.  

Based upon the examination results 
and the claims folder review, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that the degenerative 
changes of the veteran's right elbow 
are etiologically related to his 
military service or were caused or 
chronically worsened by the service-
connected disability.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  The 
rationale for all opinions expressed 
should also be provided.

4.  Thereafter, the RO should undertake 
any other indicated development, 
readjudicate the claim for service 
connection for degenerative changes of 
the right elbow, and readjudicate the 
claim for an increased evaluation for the 
postoperative residuals of a soft tissue 
mass at the lateral aspect of the right 
elbow.

5.  If the benefits sought on appeal, 
including service connection for 
degenerative changes of the right elbow, 
are not granted to the veteran's 
satisfaction, the RO should provide the 
veteran with a supplemental statement of 
the case and afford him an appropriate 
opportunity to respond.  If the claim for 
service connection for degenerative 
changes of the right elbow remains at 
issue, the RO should inform the veteran 
of the requirements to perfect an appeal 
with respect to this issue.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  In taking 
this action, the Board implies no conclusion, either legal or 
factual, as to any ultimate outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 








Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




